73 N.Y.2d 955 (1989)
The People of the State of New York, Respondent,
v.
Wallee Comer, Appellant.
Court of Appeals of the State of New York.
Argued February 16, 1989.
Decided March 30, 1989.
Francis A. Brady, Philip L. Weinstein and Celeste Lacy Davis for appellant.
Elizabeth Holtzman, District Attorney (Seth M. Lieberman, Barbara D. Underwood and Nikki Kowalski of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*956MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant maintains that he is entitled to a new trial because of improper comments by the District Attorney during summation or, failing that, that the matter must be remitted to the Appellate Division so that it may exercise its factual review powers and determine whether the jury's verdict was against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 N.Y.2d 490).
Defendant failed to preserve his claims of error on many of the District Attorney's comments during summation and the court ruled correctly on those to which proper objections were taken. Moreover, to neutralize any prejudice resulting from the District Attorney's statements the court gave curative *957 instructions in its charge to the jury. Defendant neither objected to these curative instructions nor requested additional instructions.
Insofar as defendant claims the Appellate Division failed to consider the weight of the evidence, it does not appear, as it did in Bleakley (69 NY2d, at 494-495, supra), that the court misunderstood its obligation to review the weight of evidence or that it failed to do so.
Order affirmed in a memorandum.